The bill then further stated that, at the times of sending the furniture, the plaintiff also sent various articles             (77) of merchandise, to be sold upon account of plaintiff, and that at various times afterwards, up to October, 1824, he sent up to said Stephen large quantities of groceries, which he undertook to dispose of for the plaintiff, and of which an account was annexed to the bill, without any prices affixed.
The bill stated that Dr. Ferrand from time to time remitted sundry sums, which the plaintiff was ready to admit, but no particular credits were admitted. It further stated that, notwithstanding all the exertions of the plaintiff to bring about a settlement, the account of the mutual dealings was never adjusted, and that "the said Stephen never once furnished any regular account of sales of the large amount of articles sent to him for sale," but occasionally, when they met, or by letter, promised to come to New Bern and there make a settlement in full. The bill then stated three letters between those parties — one from the plaintiff, dated 24 July, 1829, in which he says: "From your last letter I have been expecting you down from time to time, until my patience is exhausted. Will you, upon the receipt of this, forward me the account of sales of the balance of the articles you had on hand when you were here last, together with the balance *Page 58 
of your account, in cash or a check? The accounts between us have really remained unsettled longer than I could have wished." Also one from Dr. Ferrand, dated 4 October, 1829, in which he says: "Your letter I received some time since, but have been unable to answer it, from great bodily indisposition. As to money, there is none here; and I should like to have a settlement with you, to know if I am in due to you; and for the purpose of doing so, I shall visit New Bern in the winter, where I expect to remain several months." That on 26 April, 1830, the plaintiff again wrote to Dr. Ferrand as follows: "Your favor 5 October, 1829, came to hand, in which you say that in the winter you will visit New Bern for the purpose of settling the accounts existing between us. As the winter has passed, and not hearing from you since on the subject, I am really at a loss to know how to account for it. Will you be so good on the receipt of (78)  this (as to send) the remaining account of sales, and say that I may draw on you for the balance?"
The bill then stated the death of Dr. Ferrand in November, 1830, and the administration of the defendant on his estate, and it did not appear that anything more passed until the filing of the bill. The prayer was for the production of all letters between the parties, the invoices and accounts of sales of the various articles sent for sale, and that a proper account of all the mutual dealings between the plaintiff and Stephen L. Ferrand might be taken.
The answer stated that the defendant had no such knowledge of the transactions to which the bill related as would justify him in admitting or denying any of the allegations, except to admit that there were dealings between the parties between 1819 and 1824, as he found among the intestate's papers sundry receipts, drafts, etc., evidencing payments of money to complainant or to his order, which he begged leave thereafter to exhibit. All knowledge of the letters stated in the bill was also denied.
Upon the hearing of the cause it was referred to the master to take an account of the matters of account stated in the pleadings. The master made his report to this term, and therein charged against the defendant the furniture at the price of $944.85, with the further sum of $1,133.60 for interest thereon for twenty years from 30 December, 1819, making, for principal and interest due therefor, the sum of $2,078.45. The report also charged the further sum of $3,217.42 for sales of merchandise on account of the plaintiff, charged at prices proved to have been average prices at New Bern about the periods these parcels were sent. The report credited the defendant with a commission *Page 59 
of $160.84 on the sales, and with sundry payments between May, 1822, and May, 1827, so as to show a balance due to the plaintiff upon the whole account, including the price of furniture and interest, of $1,832.08, with which it charged the defendants.
An account was filed in the cause by the plaintiff, purporting to be the account between the plaintiff and Dr. Ferrand, and to have been stated by a clerk of the plaintiff, now deceased, and showing a balance on 2 May, 1825, of $2,295.92 1/2, in which there were the following entries: "This due on                (79) account sales rendered on 14 May, 1822," $701.49 1/2; and "amount of sales of sundry articles made out this day, the balance due," $2,187.51. This latter account of sales was annexed thereto in the handwriting of plaintiff's deceased clerk, and showed the sales at Salisbury at prices considerably lower than the articles were charged at in New Bern.
Besides the merchandise charged by the master to the intestate the plaintiff also claimed for other parcels alleged to have been sent for sale on the plaintiff's account; and to charge the defendant therewith the plaintiff proved the receipts of sundry wagoners, expressed to be for the goods; and that they were to deliver them to Ferrand in Salisbury; and that the wagoners were now dead; and, in one instance, a witness further proved that he met one of those wagoners near New Bern on his way up the country, and was told by him that he was loaded for Dr. Ferrand; and that the witness himself proceeded to New Bern, and thence to Salisbury, also with goods from the plaintiff to Ferrand; and that near Salisbury he met the same wagoner, and was then told by him that he had delivered his load to Ferrand. In another instance the plaintiff proved that in the wagons with part of the furniture he sent, in March, 1820, a barrel of sugar and bag of coffee which, as well as the furniture, Ferrand refused to receive, and that the wagoner then stored all his load with a merchant in Salisbury on account of the plaintiff. The master refused to charge those articles to the defendant for want of evidence of the delivery to Ferrand.
The plaintiff excepted to the report for those refusals of the master, and insisted that the evidence was insufficient. The defendant excepted because the master included the furniture bill in the account and because he allowed interest thereon.
When this case was before the Court on the (80)  hearing there was much reluctance felt to ordering an account; but as the answer admitted some dealings between the parties of the kind stated in the bill, and the letter of Ferrand of 5 October, 1829, made it satisfactorily appear that an open account in respect to those dealings then subsisted between the parties and contained a promise to settle it, we were obliged to put out of the plaintiff's way the obstacle of the statute of limitations. Nevertheless the circumstances under which this claim is preferred renders its justice so extremely doubtful as to entitle it to no favor, and to impose on the plaintiff the burden of offering the clearest and most conclusive proof of every item before he can be permitted to charge it against the defendant. The length of time, indeed, is not such as to amount to a bar of itself; nor, as the account certainly remained unclosed as to something, can the length of time, connected with the other circumstances, authorize us wholly to deny the plaintiff the benefit of such evidence as does plainly establish the delivery of articles to the factor. But there is enough to render the Court jealous of the claim and very cautious in not admitting any charge but upon evidence so clear, consistent and natural as to amount to positive and almost conclusive proof. Now the receipts of the wagoners do not constitute evidence of that kind. It is not material that we should determine in this case whether those receipts are evidence between these parties as acts done in the ordinary course of business by persons since dead, for if they be competent they can only raise a probability of the delivery, and their operation to that extent is repelled by opposite probabilities that seem undeniable. The counsel for the plaintiff said, in the argument, that the inference from the receipts and death of the wagoners at this period was so fortified by the default of Ferrand in not rendering accounts, whereby the plaintiff could have seen whether the wagons had or had not delivered their loads, that the court ought to act on it and charge the goods, though it may not positively appear that they came to Ferrand's possession. The argument adopted the statement of the bill in this particular without adverting to the plaintiff's letter of April, 1830, in which he asks for the "remaining" (81)  account of sales, or to the document put in before the master, whereby it appears that two accounts of sales were rendered. So far therefore from the fact, as actually existed, supporting the argument, it is opposed to it. The statement of the bill seems, indeed, to be credible. That a merchant *Page 61 
should sell goods to the value of nearly $1,000 to another person, and for three or four years afterwards forward to him large quantities of merchandise at different times and take no security for the goods sold, nor get payment, nor get an acknowledgement for the consignments, nor any account of sales for more than ten years from the commencement of the transactions, is certainly possible. But it is so entirely against prudence and all experience that a court cannot act on the assumption of the truth of the story without violating rational convictions to the contrary. There must have been divers statements between these parties, though probably the more recent transaction remained open. At all events it appears, probably without the design of the plaintiff, that some accounts were rendered, particularly one in May, 1822, which was two years after the delivery of the furniture, on which only $701.49 1/2 was due. This account and all others that may have been stated, and all material correspondence after May, 1825, the plaintiff has withheld, as he has also the original invoices of the furniture, which he promises in the bill to produce as evidence that the prices charged by him were but a moderate advance on the cost. Unfairness of this sort furnishes presumptions that these accounts contain facts that would be destructive of the claim as that the prices charged the plaintiff were immoderate, or those at which the factor sold were much reduced, or that the furniture had been included in the account of May, 1822, or other facts that would reduce the amount of the demand, by showing payments or otherwise. If those accounts were thus rendered they would include the articles to which the wagoner's receipts relate, and therefore be better evidence than the receipts, inasmuch as the former would be direct to the point on which the latter would afford but a remote and circumstantial inference. These considerations lead us to believe that in decreeing at all for the plaintiff we run some hazard of working wrong; but,             (82) at all events, we cannot give him a decree for anything which he does not establish by unequivocal and unsuspected evidence. The plaintiff's first and second exceptions, which relate to the merchandise, of the delivery of which the receipts of the wagoners are the only evidence, are overruled.
The defendant's first exception, that the master has charged the furniture as an item in his account, must be overruled. The use of the furniture by Ferrand is proved by the witnesses, and also the selling price in this State of such furniture. As an isolated transaction the sale of the furniture would not make a case for the jurisdiction of this Court; and, moreover, all remedy *Page 62 
in respect of it would have been barred by the statute of limitations. But that part of the dealings necessarily formed but an item in account when the parties proceeded in their other dealings; and, therefore, the letter of Ferrand repelled the effect of lapse of time as to this as well as the other parts of this demand.
But if the plaintiff, by connecting together these transactions of sale and agency, avoids the operation of the statute of limitations as to the articles sold, he must submit to the consequences of that connection by not claiming interest on that part of the account unless he be entitled to claim it on the transactions between the parties as principal and factor. That this plaintiff ought not to have such interest the Court deems clear from the circumstances to which we have already adverted. He keeps back the accounts rendered by the factor. He was as much to blame as the factor in not closing the dealings before such long delay had occurred. Upon the failure of the factor to settle the plaintiff neglected to bring suit until the factor's death, and very nearly three years from the last letter of the factor. The truth is that it must be supposed the first payments were meant to be on account of the furniture, as it appears that the payments exceed the value of the other merchandise, and the plaintiff would not have trusted a person with his goods as agent who neglected for more than five years to pay anything on his own purchases. The balances of principal money due on this account is therefore probably for the proceeds of the goods sold (83)  for the plaintiff, and under the circumstances of laches and unfairness on the part of the plaintiff in not producing the invoices to show the cost, and of want of diligence on the part of Ferrand, our opinion is that interest ought to be computed on that balance from suit brought, but not before. Wherefore the defendant's second exception is so far allowed, and the plaintiff's third exception is disallowed.
Also, since the defendant has been charged by the master the highest prices, and the plaintiff has kept back the account of sales upon which the agreement for compensation of the factor, at least as to the rate, would probably appear, we think the master did right in allowing Ferrand a commission. Consequently the plaintiff's fourth and last exception is likewise overruled. Master allowed $20 for report; defendant to pay the costs of suit.
PER CURIAM.                                 Decree accordingly. *Page 63